

117 S2014 IS: Refund Equality Act of 2021
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2014IN THE SENATE OF THE UNITED STATESJune 10, 2021Ms. Warren (for herself, Mr. Schumer, Ms. Cantwell, Mr. Carper, Mr. Blumenthal, Ms. Hirono, Ms. Smith, Ms. Baldwin, Mrs. Shaheen, Mr. Merkley, Mr. Murphy, Mr. Markey, Mr. Sanders, Mr. Booker, Mr. Durbin, Mr. Van Hollen, Mr. Reed, Mr. Whitehouse, Ms. Cortez Masto, Mrs. Feinstein, Mr. Menendez, Mr. Brown, Ms. Duckworth, Mrs. Gillibrand, Ms. Klobuchar, Mrs. Murray, Mr. Cardin, Mr. Kaine, Mr. Warner, Mr. Peters, Mr. Wyden, Mr. Casey, Mr. Bennet, Mr. Schatz, Mr. Leahy, Ms. Rosen, Ms. Stabenow, Mr. Padilla, Mr. Warnock, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo permit legally married same-sex couples to amend their filing status for tax returns outside the statute of limitations.1.Short titleThis Act may be cited as the Refund Equality Act of 2021.2.Extension of period of limitation for certain legally married couples(a)In generalIn the case of an individual first treated as married for purposes of the Internal Revenue Code of 1986 by the application of the holdings of Revenue Ruling 2013–17—(1)if such individual filed a return (other than a joint return) for a taxable year ending before September 16, 2013, for which a joint return could have been made by the individual and the individual's spouse but for the fact that such holdings were not effective at the time of filing, such return shall be treated as a separate return within the meaning of section 6013(b) of such Code and the time prescribed by section 6013(b)(2)(A) for filing a joint return after filing a separate return shall not expire before the date prescribed by law (including extensions) for filing the return of tax for the taxable year that includes the date of the enactment of this Act; and (2)in the case of a joint return filed pursuant to paragraph (1)—(A)the period of limitation prescribed by section 6511(a) of such Code for any such taxable year shall be extended until the date prescribed by law (including extensions) for filing the return of tax for the taxable year that includes the date of the enactment of this Act; and(B)section 6511(b)(2) shall not apply to any claim of credit or refund with respect to such return.(b)Amendments, etc. restricted to change in marital statusSubsection (a) shall apply only with respect to amendments to the return of tax, and claims for credit or refund, relating to a change in the marital status for purposes of the Internal Revenue Code of 1986 of the individual.